Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 invention, drawn to claims 1 and 11 in the reply filed on November 09, 2021 is acknowledged.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 09, 2021.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: There is no mention of the “first token”, “second token”, “third token”, “first portion”, “second portion”, “third portion” and “transaction record” of claims 1, 2, 4, 6-12, 14-18 in the applicant’s disclosure. 
MPEP 608.01(O): Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75 (d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75 (d)(1), applicant will be required to make appropriate amendment to the description to 
The examiner could not find any antecedent basis for the claim languages or terms for “first token”, “second token”, “third token”, “a first portion a transaction record”, “a second portion a transaction record”, and “a third portion of a transaction record” of claims 1, 2, 4, 6-12, and 14-18 and any support for the terms appears to be unclear. 

Claim Objections
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 12 because both claims appear to cover the same thing, despite a slight difference in wording.

Claims 15-16 are objected to because of the following informalities: Claims 15-16 objected for apparent overlooked typo. In claims 15-16: line 1, “The system of claim 11” should be --The method of claim 11--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 and 11 recite “a first token”, “a second token”, “a third token”, “a first portion a transaction record”, “a second portion a transaction record”, and “a third portion of a transaction record”. 
Even though one of ordinary skill in the art recognizes “A token” and “A transaction record”, there is no ordinary or customary meaning to those of ordinary skill in the art to establish distinction or differences among “the first token”, “the second token”, “the third token” in order to appraise each one of them in defining their scope, especially when there is lack of context in the applicant’s description under BRI. The specification does not even recite the term “a first token”, “a second token”, “a third token”, let alone provide adequate or meaningful description for differences among them. 
Similarly, even though one of ordinary skill in the art recognizes “A transaction record”, there is no ordinary or customary meaning to those of ordinary skill in the art to establish distinction or difference among “a first portion of a transaction record”, “a second portion of a transaction record”, and “a third portion of a transaction record” in order to appraise each one of them in defining their scope, especially when there is lack of context in the applicant’s description under BRI. The specification does not even recite the term “a first portion a transaction record”, “a second portion a transaction record”, and “a third portion of a transaction record”, let alone provide adequate or meaningful description for differences among them. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al. (Hereinafter referred to as Hammad, US. Pub. No.: US 20120259782 A1) in view of Dill et al. (Hereinafter referred to as Dill, US 20150032627 A1).

As per claim 1:
Hammad discloses a system, comprising: 
a server comprising a microprocessor and a database, wherein the server includes a set of instructions that are served to a client ([0063-0064]: A server computer with database server coupled to a web server), wherein the server stores a first token in a database ([0037-0045: “First Token” or “Second Token” considered as a first token; “First Entity” or “Second Entity” considered as the server—For example [0047: an “acquirer” entity with server and consumer account database considered as a server]), wherein the set of instructions cause the client to capture a transaction record from a remote computer, and transmits each of a second token, at least a first portion of the transaction record, and a third token representing the client, to the server, ([0049: “Transaction”]; [0046: “merchant” considered as a client to capture transaction from an access device; [0052-0054: “ A first entity identifier” -for example to identify “merchant” sent along with a second token and multiple tokenization from “a first entity identifier “ considered as a third token), wherein the server determines a correspondence between the at least the first portion of the transaction record received from the client and a copy of the transaction record stored in the server, wherein the server transmits a second portion of the transaction record to the client ([0171-0174]: the acquirer server computer determines whether the authorization request message requires multiple tokenization authentication,  the acquirer server computer may 
wherein the client transmits at least one of a response, command or instruction relating to the second portion of the transaction record to the server ([0061-0062]: “an authorization request message”, “an authorization response message”), wherein upon receipt of the at least one of a response, command or instruction relating to the second portion of the transaction record, the server determines whether the at least one of the response, command or instruction comprises at least one of an affirmative response, command or instruction or a negative response, command or instruction ([0177]: if the acquirer server computer determines that there is no corresponding account identifier than the transaction is declined. A denial message could be generated and returned to the merchant server computer to be forwarded or displayed to the consumer); upon a determination that the first at least one of the response, command or instruction comprises an affirmative response, command or instruction, the server transmits at least one of a flag, command or instruction to remote computer ([0179]: the acquirer server computer sends the modified payment authorization request message containing the account identifier to the payment processing network server computer. The payment processing network server computer then processes the transaction as any typical purchase transaction authorization request message would be. This may include forwarding the authorization request message to an issuer as well as processing any authorization response message received from the account issuer).


Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the first token, the second token, and the third token disclosed by Hammad to include the server determines a correspondence between the first token and the second token, and the third token and a client data stored in the server. This modification would have been obvious because a person having ordinary skill in the art would have been motivated by the desire to provide a platform that can be leveraged by various entities such as third party wallet providers, merchants, acquirers, payment processors, etc. that use tokens to facilitate payment transactions and a token registry vault can provide interfaces for various entities (e.g., mobile devices, issuers, merchants, mobile wallet providers, acquirers, etc.) to request payment tokens, request information about payment tokens or otherwise process payment tokens as suggested by Dill (0011-0013).

As per claim 2:
Dill discloses wherein the determining includes determining whether the correspondence between each of the at least the first portion of the transaction record received from the client and a copy of the transaction record stored in the server, the first token and the second token, and the third token and a client data stored in the server, exceeds a predetermined threshold ([0058] Alternatively, dynamic tokens can include tokens that are limited or restricted in use (e.g., limited by time, amount threshold (aggregated amount or single-transaction amount), or 

As per claim 3:
Dill discloses wherein the client is a mobile device ([0097]: The consumer 110 may be able to initiate a transaction using a payment account identifier that may be payment card branded such as Visa.RTM., MasterCard.RTM., American Express.RTM., Discover.RTM., etc. In addition, the consumer 110 may be capable to utilize the consumer device 120 to initiate a transaction using any suitable transaction channel such as through a scan of a mobile device (e.g., using a QR.TM. code or bar code), a tap of a mobile device to a merchant access device (e.g., near-field communication (NFC) transaction or other contactless/proximity transaction), a click on a computer or other mobile device in order to initiate an e-commerce transaction (e.g., online transaction), or through any other channel in which a transaction may be initiated and a token may be passed to a merchant computer. For example, in some embodiments, a mobile device may be used to initiate a remote transaction from a mobile device with a token provisioned onto a secure element or other secure memory of a mobile device).

As per claim 8:


As per claim 9:
Dill discloses wherein the second token comprises a representation of at least one of image data or sound data (0068; 0232:  token was received through a QR Code;  QR Code may comprise additional token related information).

As per claim 10:
Dill discloses determining a correlation between the second token and the client ([0254]: The token processing server computer 202B may analyze the second token request message. For example, the token processing server computer determine the identity of the second entity, the token interface being used for the request, the permissions associated with the second entity, and any other relevant information).

As per claim 11-13 and 16-18:
Claims 11-13 and 16-18 are directed to method claims having substantially similar and equivalent claims limitations in scope corresponding to features of system claims 1-3, 8-9 and 2 .

Claims 4-7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al. (Hereinafter referred to as Hammad, US. Pub. No.: US 20120259782 A1) in view of Dill et al. (Hereinafter referred to as Dill, US 20150032627 A1) in further view of Erickson et al. (Hereinafter referred to as Erickson, US 20160321664 A1).

As per claim 4:
Hammad and Dill do not explicitly disclose wherein the second token comprises data captured from a hologram or a 3-dimensional image. Erickson, in analogous art however, discloses  wherein the second token comprises data captured from a hologram or a 3-dimensional image ([0022]: After verification that one or more of the holographic images is associated with the user and/or the user's device and/or confirms the device ID number and/or the hologram image, the system sends the vendor a confirmation message, flag, or token that indicates the verification of the authentication of the user's device and hologram, and the user's association with such item or items, thereby confirming that the vendor may proceed with the transaction; [0024; 0034]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the claimed limitations of the second token disclosed by Hammad and Dill to include wherein the second token comprises data captured from a hologram or a 3-dimensional image. This modification would have been obvious because a person having ordinary skill in the art would have been motivated 

As per claim 5:
Erickson discloses wherein the hologram includes a plurality of bits of security data embedded within the hologram ([0019]: The clients or applications installed on the devices in conjunction with other aspects of the system provide for payment card and consumer based multi-factor authentication using serialized hologram tags with embedded data. The present systems and methods may include multi-dimensional encoding in three or more dimensions, tamper-proof (tamper-evident) tags on each secured item or ID, tamper-proof (self-destruct) scanners and web-based multi-national access).

As per claim 6:
Erickson discloses wherein the instructions further cause the client to control a camera at the client to capture an image comprising the second token, wherein the image is captured when the camera is at a first position relative to an object from which the image is captured, and store the image in a memory at the client ([0005]: the smart device includes a camera for obtaining the image; [0020]).

As per claim 7:


As per claim 14-15:
Claims 14-15 are directed to method claims having substantially similar and equivalent claims limitations in scope corresponding to features of system claims 4 and 7 respectively and therefore claims 14-15 are rejected with the same rationale given above to reject claims 4 and 7 respectively.

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See the notice of reference cited in form PTO-892 for additional prior arts.

Contact In formation
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TECHANE GERGISO whose telephone number is (571)272-3784. The examiner can normally be reached 9:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TECHANE GERGISO/             Primary Examiner, Art Unit 2494